Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on February 5, 2021. In virtue of this communication, claims 1-23 are currently presented in the instant application.
Drawings
The drawings submitted on February 5, 2021 have been reviewed and accepted by the examiner.
Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Pub No.: US 2018/0213355 A1 (herein “Smith”) teaches a portable device which is determined to be inside of a vehicle, where the system determines a micro-location for the portable device inside of the vehicle by determining the received signal strength indicator (RSSI) of signals between the portable device and the system controller/master device.  The system may use a combination of a comparison of the RSSI with thresholds for each micro zone and a differential technique for multiple signals from multiple antenna to determine which micro zone the portable device is located in.
Regarding claims 1, 16, and 19-23, Smith represents the closest prior art, however, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially "an absorber amount estimation unit configured to estimate an amount of radio wave absorbers, which exist in the vehicle compartment and absorb radio waves each having a frequency band used in the wireless communication, the amount of radio wave absorbers being estimated based on at least one of a reception state of the wireless signal in the at least one vehicle communication device or a detection result of a sensor equipped to the vehicle; and a 
Regarding claims 2-9 and 17, Smith represents the closest prior art, however, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “an absorber amount estimation unit configured to estimate an amount of radio wave absorbers, which exist in the vehicle compartment and absorb radio waves each having a frequency band used in the wireless communication, the amount of radio wave absorbers being estimated based on at least one of a reception state of the wireless signal in the at least one vehicle communication device or a detection result of a sensor equipped to the vehicle; and a threshold adjusting unit configured to adjust, based on an estimation 69Attorney Docket No.: 4041 J-004032-US-CO result of the absorber amount estimation unit, an inside determination value which is a threshold referred by the position determination unit to determine that the mobile terminal is existing in the vehicle compartment, wherein the position determination unit determines that the mobile terminal is existing in the vehicle compartment in response to the inside device strength being equal to or greater than the inside determination value adjusted by the threshold adjusting unit, the at least one vehicle inside communication device includes a plurality of vehicle inside communication devices, one of the plurality of vehicle inside communication devices is configured to operate as a transmitter which transmits the wireless signal including transmission source information, at least one of the remaining of the plurality of vehicle inside communication devices is configured to operate as a receiver, the receiver is configured to: receive, as an inside device transmission signal, the wireless signal transmitted from the transmitter; detect a reception strength of the inside device transmission signal; and report the detected reception strength of the inside device transmission signal to the absorber amount estimation unit, the absorber amount estimation unit acquires, as an index indicating the amount of radio wave absorbers existing in the vehicle compartment, the reception strength of the inside device transmission signal which is detected by the receiver, the threshold adjusting unit sets the inside determination value in a manner that the inside determination value decreases with a 
Regarding claims 10-15 and 18, Smith represents the closest prior art, however, the prior art of record fails to anticipate or render, singly or in combination, obvious the claimed limitations, especially “an absorber amount estimation unit configured to estimate an amount of radio wave absorbers, which exist in the vehicle compartment and absorb radio waves each having a frequency band used in the wireless communication, the amount of radio wave absorbers being estimated based on at least one of a reception state of the wireless signal in the at least one vehicle communication device or a detection result of a sensor equipped to the vehicle; and a threshold adjusting unit configured to adjust, based on an estimation result of the absorber amount estimation unit, an inside determination value which is a threshold referred by the position determination unit to determine that the mobile terminal is existing in the vehicle compartment, wherein the position determination unit determines that the mobile terminal is existing in the vehicle compartment in response to the inside device strength being equal to or greater than the inside determination value adjusted by the threshold adjusting unit, the absorber amount estimation unit adopts, as the sensor, at least one of a seat sensor configured to detect a seating state of an occupant on a seat, a seatbelt sensor configured to detect a wearing state of a seatbelt, or an on-board camera disposed in the vehicle compartment to capture an image of an entire inside area of the vehicle compartment, the absorber amount estimation unit specifies, based on the detection result of the sensor, the amount of occupants existing in the vehicle compartment as the index indicating the amount of radio wave absorbers existing in the vehicle compartment, the threshold adjusting unit sets the inside determination value in a manner that the inside determination value decreases with an increase of the amount of the occupants specified by the absorber amount estimation unit, the at least one vehicle inside communication device includes a plurality of vehicle inside communication devices, 75Attorney Docket No.: 4041 J-004032-US-CO each of the plurality of vehicle inside communication devices is disposed in the vehicle compartment at a position different from one another, the absorber amount estimation unit specifies a seating position of each occupant in the vehicle compartment based on at least one of a detection result of the seat sensor, a detection result of the seatbelt sensor, or an image captured by the on-board camera 
Consequently, the disclosed independent claims are allowed on behalf of the above-discussed reasons.  Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647